                                                                                          ·7=iLeo·7
                                UNITED STATES DISTRICT COURT                         [ FEB ' 8 20'.l[I                      ,
                                                                                     CLE Ri('-·-
                                                                                              · .,.
                              SOUTHERN DISTRICT OF CALIFORNI                    'Ou•HER, i5,J- ;;:;/'. q"f cc;uin
                                                                                 y                 ''-   d~ Ci!LIFOF(N/,,   I
UNITED STATES OF AMERICA,                                                                           -~
                                                             Case No. 20-cr-00268-AJB-1

                                          Plaintiff,
                  vs.
                                                             JUDGMENT OF DISMISSAL
           Omar Gomez,


                                        Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or


 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      21:952, 960 - Importation of Methamphetamine (Felony)(l)




 Dated:
           .) _,r/ ,/ ()I/a)                            :KAREN . CRAWFORD
                                                        United States Magistrate Judge
